Title: Memorandum from Thomas Jefferson, 22 September 1793
From: Jefferson, Thomas
To: Washington, George


          
            Sep. 22. 1793.
          
          Heads of answer to the Caroline resolutions.
          Taking them up in their order, they appear susceptible of answer in the following
            way.
          The 1st & 2d by a concurrence of sentiment for the maintenance of the constitution,
            & preservation of peace, & the pleasure with which the President recieves their
            assurances of support in these objects.
          3. Notice of the expressions of their personal respect.
          4. Approbation of their expressions of gratitude to the
            French nation for aids extended in a time of need, and the honorable trait evidenced in
            the National character by a strong remembrance of it, even in the moment when the
            justice due to others imposes laws on the manifestation of it. that being firmly
            persuaded that the interest & happiness of all the parties engaged in the present
            contests of Europe will be most promoted by their obtaining every one what is right,
            & no more, we may innocently & justly pray to heaven that such may be the result
            of these afflicting contests.
          5. 6. 7. to express a firm attachment to the free
            principles of our government, & a confidence that the virtue & good sense of our
            citizens will counteract & defeat all measures which might tend to weaken their
            affection to these principles to alienate them from the republican government they have
            established for themselves, or to innovate on it’s character.
          8. it would seem more delicate & dignified to pass over
            this altogether.
        